Citation Nr: 1139387	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-26 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bone spurs of the right foot.

3.  Entitlement to service connection for plantar fasciitis of the left foot.

4.  Entitlement to service connection for headaches, to include chronic fatigue syndrome, as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for sinusitis, to include chronic fatigue syndrome, as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to August 1989, for a week in January 1992, and from August 2004 to November 2005, including service in the Persian Gulf from November 2004 to October 2005, including service in the Southwest Asia theater of operations from November 2004 to October 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision.  

In November 2008, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  In March 2009, this case was remanded for further development.

The service connection a claim of service connection for bones spur is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Resolving all reasonable doubt in her favor, the Board finds that the Veteran's lay testimony competent and credible that her left foot plantar fasciitis and her pes planus increased in severity during service.

3.  The Veteran competently and credibly reports being treated for headaches during her last period of active duty and of having the condition since that time and the medical evidence shows that she has been diagnosed as having this condition.

4.  The evidence of record demonstrates that the Veteran's respiratory symptoms are attributed to known clinical diagnoses of sinusitis and bronchitis.

5.  The Veteran does not currently have a chronic respiratory disability that is related to her active service.


CONCLUSIONS OF LAW

1.  Left foot plantar fasciitis was incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.317 (2011).

2.  Pes planus was incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.317 (2011).

3.  With resolution of all reasonable doubt in the Veteran's favor, a chronic headache disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

4.  The Veteran does not have a chronic respiratory disability, to include chronic sinusitis that is related to active service nor may one be presumed to be related to her Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in October 2007 and June 2009.   Collectively, these letters informed her of what evidence was required to substantiate the claim, and of her and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claim was readjudicated by way of a Supplemental Statement of the Case dated in July 2010.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment, to National Guard records, personnel records, VA medical evidence, and private medical evidence.  The Veteran has undergone VA examinations in conjunction with her claims and testified at a Board hearing.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In fact, according to a "SSOC Notice Response" form signed in August 2010, the Veteran indicated that she had no other information or evidence to submit and asked that his case be returned to the Board for further appellate consideration as soon as possible.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The law also provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  Here, the evidence shows that the Veteran had pes planus and left foot plantar fasciitis prior to service, and indeed she does not contend otherwise.  In light of this evidence, there is no presumption of soundness at service entry with respect to these conditions.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Aside from the general statutes and regulations, service connection also may be established for a Persian Gulf War Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.; Jandreau, supra. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Plantar Fasciitis

The Veteran seeks service connection for plantar fasciitis.  

As indicated, a Veteran is presumed to be in sound condition when she enters into military service except for conditions noted on the entrance examination. This presumption of soundness, however, may be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service and that the disorder was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The Veteran maintains that her plantar fasciitis either became symptomatic or worsened during her last period of service in the Persian Gulf.  As the record shows, and as the Veteran acknowledges, this condition pre-existed her final period of service.  By way of history, during a September 1989 examination that was conducted prior National Guard enlistment and during a periodic examination conducted in September 1993, clinical evaluation of the Veteran's lower extremities was considered normal.  In April 2000, the Veteran underwent an examination prior to "MOS" school, and the Veteran checked the box "no" indicating that she had not had any foot trouble, and no diagnoses pertinent to the feet were rendered.   In 2002, the Veteran underwent bone spur surgery on her right foot at the VA Medical Center in Mountain Home, Tennessee.  On an annual medical certificate dated in June 2004, the Veteran indicated that she had been seen by a physician for plantar fasciitis and had had bone spur surgery since her last periodic physical examination.  (She entered into her last period of service in August 2004).  Similarly, according to a pre-deployment medical screening record dated in September 2004, the Veteran indicated that she had had bone spur surgery on the right foot and plantar fasciitis since his last periodic physical examination.  When the Veteran separated from her last period of service, the examination report dated in November 2005 reflects a history of plantar fasciitis prior to deployment.  

Having determined that the Veteran's plantar fasciitis clearly and unmistakably pre-existed service, the case then turns on whether the pre-existing foot disability was aggravated during her last period of active service.  During service in June 2005, she complained of fallen arches and bones spur, and noted that she had been using arch supports that were unhelpful.  The Veteran was also diagnosed with left foot plantar fasciitis.

In her statements and testimony, the Veteran competently and credibly reports that these conditions increased in severity during service.  In this regard, the Board acknowledges that these conditions are capable of lay observation.  Barr.  Indeed, the Court has held that pes planus is a condition capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  Further, the post-service medical evidence shows that she has both of these disabilities.  As such, and with the resolution of all reasonable doubt in her favor, the Board finds that service connection is warranted for plantar fasciitis and pes planus.

Headaches

The Veteran seeks service connection for headaches, which she also attributes to her Persian Gulf service.

As indicated, the Veteran is considered a Persian Gulf War Veteran, therefore the provisions of 38 C.F.R. § 3.317 are potentially applicable.  However, the Veteran's headache symptomatology is not eligible to be considered as a qualifying chronic disability under 38 C.F.R. § 3.317, as such symptomatology has been attributed to a known condition.  In this regard, a June 2010 VA examiner examined the Veteran and opined that her headache complaints are most consistent with muscle tension headaches.  As a muscle tension headache is considered a clinical diagnosis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection.

Turning to a review of the headache claim on a direct basis, the record reflects that the Veteran's is presumed sound when she entered service in the Persian Gulf.  In her statements and testimony, the Veteran reports having headaches since her final period of active duty, and this report is consistent with the medical evidence.  Because the Board finds her reports to be both competent and credible regarding the onset and chronicity of this condition, and in light of the medical evidence showing that she has a headache disorder, the Board finds that the Veteran has a chronic headache disorder that initially manifested itself in service.  

Respiratory Disability

The Veteran also seeks service connection for a respiratory disability, claimed as sinusitis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

The Veteran's respiratory complaints are not eligible to be considered as a qualifying chronic disability under 38 C.F.R. § 3.317, as they are attributed to a diagnosed condition.  In this regard, the record shows diagnoses of acute sinusitis and acute bronchitis.  As these diagnosed conditions are considered clinical diagnoses, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection.

Turning to a review of the claim on a direct basis, the record reflects that the Veteran's respiratory system is presumed sound when she entered service in the Persian Gulf.  In this regard, prior to such service, she had no relevant complaints or treatment.  For example, in September 1989, she denied having any history of sinusitis on a medical history survey.  In March 1997, she denied having any current medical problems, and in April 2000 the Veteran's sinuses were found to be normal on examination. 

Treatment for sinusitis and other respiratory infections are first shown in the record during the Veteran's Persian Gulf service.  After service in October 2005, the Veteran complained of sinus issues following deployment.

In July 2006, the Veteran was afforded a VA examination and her sinuses were found to be normal.

In April 2007, the Veteran sought treatment for complaints of sinus and nasal congestion, and in both June and July 2007, she was assessed with acute sinusitis.  The Board further notes that "sinusitis" was added to the Veteran's computerized list of active problems in January 2008; however, the notation appears to only have been inserted once, as subsequent lists have replaced the sinusitis listing with acute bronchitis. 

The Veteran had her most recent VA examination of the sinuses in September 2009 and the examiner opined that the Veteran does not have a chronic sinus disability, observing the complete absence of chronic sinus disease shown in the record.  The examiner further emphasized that a CT scan of the Veteran's sinuses is completely normal, that she has no chronic difficulty breathing through her nose, and that she is not on any medications for chronic sinus disease or chronic rhinitis.  The Board further notes that the Veteran's bronchitis has been regarded as acute, in nature.  In fact, the September 2009 examiner acknowledged the prior diagnosis of bronchitis but noted that it was treated, presumably successfully, with antibiotics.   

In light of the medical evidence, to include the September 2009 VA opinion, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently has a chronic respiratory disability.  Rather, the Veteran's various sinus and respiratory infections have been acute in nature.  For VA purposes, a disability assumes that the condition is chronic in nature, as opposed to acute and transitory, which resolve with treatment.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has limited entitlement to service-connected benefits to cases where there is a current disability.  In this case, as there is no evidence of a chronic respiratory disability, the Board concludes that service connection must be denied.  There is also no evidence of a nexus between any current chronic respiratory disability and service, thus the claim must be denied on this basis as well.

As indicated, the Veteran is competent to report observable symptoms, such as sinus congestion and pain.  However, as a layperson, she is not competent to provide a medical diagnosis.  Jandreau, supra.  Thus, the Board finds that the Veteran's lay reports as to disability are outweighed by the medical evidence of record showing no more than acute respiratory infections.  In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection for a chronic respiratory disability, to include chronic sinusitis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for plantar fasciitis is granted.

Service connection for pes planus is granted.

Service connection for headaches is granted.

Service connection for a chronic respiratory disability is denied.





REMAND

The Veteran was afforded a VA examination in September 2009.  The examiner opined that the Veteran's bone spur was most likely a residual from her prior surgical procedure and opined that it was not aggravated by the Veteran's active service.  In September 2010 written argument, the Veteran's representative indicates that the Veteran's bone spur surgery was done while she was in the service.  The evidence however shows that the Veteran underwent a resection of the spur at the VA medical Center in Mountain Home in 2002, during a time that she was not in active service.  In any event, the examiner did not provide any supporting rationale with regard to the bone spur opinion.  Treatment for foot complaints were shown during her last period of service, thus rationale in support of the examiner's opinion is necessary to adjudicate this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, schedule  the Veteran for an appropriate examination to determine whether the Veteran's bones spurs of the right foot underwent a permanent increase in severity during her last period of service (2004-2005).  If aggravation did occur, the examiner should provide an opinion as to whether the increase in severity was due to the natural progress of the disease.  Any opinion should be reconciled with all evidence of record to include the September 2009 VA examination report.  

The rational for all opinions expressed should be provided.

2.  Thereafter, readjudicate the appeal.  If the determination remain in any way adverse to the Veteran, she and her representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues remaining on appeal as well as a summary of the evidence of record. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


